DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 24, 2018. It is noted, however, that applicant has not filed a certified copy of the 201822170972.1 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is replete with improper punctuation and capitalization, MPEP §608.01(m) states each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 1,964,936 to Denerich.
Denerich discloses a bottom opening password lock, comprising a lock case (10) and a liner (11) arranged in the lock case as well as a shackle (15) connected with a top of the lock case, and wherein a fork (54), a password assembly (combination disk assembly as shown in figures 1-4 and 6) and a locking mechanism (51) are installed and arranged on the liner; and characterized in that the password assembly comprises a pin shaft (36) and a second spring (102), a clutch sleeve (37, 103), a password wheel (35), a code adjusting lever (100) and a washer (bearing surface that contacts the spring) sleeved on the pin shaft, and one end of the second spring is abutted against an inner side of the washer, and the other end is abutted against the clutch sleeve away from the code adjusting lever; and the clutch sleeve comprises a shaft sleeve (103) and a driving part (37); the password wheel is sleeved on the shaft sleeve (figures 1 and 2); multiple notches (page 2, lines 56-59) are arranged in the center of the password wheel; a convex key (104) that extends towards one side of the shaft sleeve and is matched with the notch is arranged on the driving part; the code adjusting lever comprises a sleeving portion (portion of 100 that is disposed on 36) and a handle (portion of 100 that extends through opening 101); the sleeving portion is sleeved on the pin shaft (figures 1 and 2); and an opening (101) for the handle to extend is arranged at the bottom of the lock case (as shown in figure 6), as in claim 1.
	Denerich also discloses the opening is L-shaped (as shown in figure 6), as in claim 2, wherein the driving part comprises a flat portion and a curved portion (flat and curved portions are shown in figures 3, 4 and 7-11), a groove (38) is arranged on the curved portion, and a bulge (55) that is matched with the groove is arranged on the liner, as in claim 3, and in that a first spring (65) is also arranged on the liner; and one end of the first spring is connected with the fork, and the other is connected with the liner (as shown in figures 3 and 4), as in claim 4.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denerich, as applied above.
Denerich discloses the invention substantially as claimed.  Denerich discloses depending from the lower edge of the body portion of the plate are a plurality of fingers or tangs, two being shown in the present instance, it being understood, however, that the number thereof will depend . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denerich, as applied above.
Denerich discloses the invention substantially as claimed.  Denerich discloses a curved recess (38) is arranged on the flat portion, and a curved bulge (55) that is matched with the curved bulge is arranged on the end of a leg (54).  However, Denerich does not disclose the reverse of what is claimed.  It is common knowledge in the prior art to reverse components in the same field of endeavor for the purpose of special compatibility among the components to fit better within a housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a curved bulge on the flat portion, and a curved recess, that corresponds to the curved bulge, arranged on the end of a leg in order to package the components better within the housing for smaller over all size, since it has been held that a mere reversal of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to combination lock assemblies:
U.S. Patent Number 8,769,999 to Nave; U.S. Patent Number 7,536,883 to Liu; U.S. Patent Number 6,012,309 to Liu; U.S. Patent Number 4,887,441 to Ling; U.S. Patent Number 4,531,388 to Garro; U.S. Patent Number 4,111,014 to Epstein; U.S. Patent Number 4,047,406 to Foote; U.S. Patent Number 3,983,724 to Foote; U.S. Patent Number 2,853,868 to Vahlstrom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 9, 2021